DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group II, Claims 6-8 & 10 in the reply filed on December 2, 2021 is acknowledged.  As a result, Claims 1-5 & 9 are withdrawn, and the present set of claims for examination constitutes Claims 6-8 & 10.
Claim Rejections -35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10 and dependent claim 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “smooth” in claim 6 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what defines a “smooth” flow from a “turbulent” or “normal” flow of water.
Claim 6 recites the limitation “a pair of membranes” on line 5.  It is not clear if this limitation is the same limitation as “a membrane” as on line 4, or if these “membranes” are a different separate group of “membranes” aside from the original “membrane” on line 4.  Examiner interprets them to be part of the same group.
Claim 6 recites the limitation “each other” on line 6.  It is not clear to what other limitation this limitation refers, since there is “the support member” itself, “a pair of membranes”, or “a membrane” already recited.  Examiner interprets “each other” to indicate the “pair of membranes” attached to either side of the “support member”.
Claim 6 recites the limitation “the both outer surfaces” on lines 7-8.  It is not clear to which earlier limitation this limitation belongs, “a membrane’ or “a pair of membranes”.  Examiner interprets “both outer surfaces” to belong to “a pair of membranes” on either side of the “support member”.
Claim 7 recites the limitation “the membrane”.  It is not clear if there is only one “membrane” or a “pair of membranes” in the claim.  Examiner interprets two membranes to be present.
Claim 10 recites the limitation “a method of bonding…using heat lamination” on lines 1-3.  It is not clear if this “method of bonding” using “heat lamination” would be the same step as “step (a), the support member is bonded to the membrane by a heat lamination method”, or not.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bruss, (US 2008/0000827), as evidenced by “Polypropylene”, (Wikipedia, “Polypropylene”, https://en.wikipedia.org/wiki/Polypropylene, obtained from Web on February 24, 2022, 18 total pages).
Claim 6 is directed to a method of manufacturing a bendable flexible flat membrane module, a method of making type invention group.
Regarding Claim 6, Bruss discloses a method of manufacturing a bendable flexible flat membrane module that enables a smooth flow of filtered water that has been filtered or washing water for backwashing, (See Abstract, See paragraph [0001] & [0014]; The layers are made of polypropylene which is flexible according to https://en.wikipedia.org/wiki/Polypropylene, which states “Polypropylene is normally tough and flexible, especially when copolymerized with ethylene”, See page 3, Polypropylene), the method comprising: 
a step (a) of attaching a support member made of a flexible material to a membrane, (See paragraph [0010] & [0014]; The inner layer is made of polypropylene 
a step (b) of contacting a pair of membranes to which the support member is attached so that the support member faces each other, (See paragraphs [0010] & [0012]; The outer filter layers are perforated and joined on either side of the inner layer); and 
a step (c) of forming a plurality of point bonding portions by pressing and bonding the both outer surfaces of the membrane at a predetermined point, (See paragraphs [0010] & [0016]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruss, (US 2008/0000827), in view of Shimizu, (US 5,651,888).
Claims 7, 8 & 10 are directed to a method of manufacturing a bendable flexible flat membrane module, a method of making type invention group.
Regarding Claims 7 & 10, Bruss discloses the method of claim 6, wherein, in the step (a), the support member is bonded to the membrane, (See paragraphs [0016] & [0019], Bruss).
Bruss does not disclose bonding by a heat lamination method.
Shimizu discloses a method of manufacturing a membrane module that uses bonding by a heat lamination method, (See column 7, lines 20-25, lines 36-58, Shimizu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Bruss by incorporating bonding by a heat lamination method as in Shimizu in order to provide “substantial bonding strength between the filtering membrane and the corresponding membrane-supporting plate”, in which “bonding strength is reinforced by the effect of local fusion applied onto plural…fusible domains”, (See column 2, lines 33-39, Shimizu).
Additional Disclosures Included:
Claim 10: The method of claim 7, wherein a method of bonding the plurality of point bonding portions uses any one of a method of bonding using rivets, a method of bonding using sawing, and a method of bonding using ultrasonic waves or heat lamination, (See column 7, lines 20-25, lines 36-58, Shimizu).
Regarding Claim 8, Bruss discloses the method of claim 6, wherein a method of bonding the plurality of point bonding portions uses any one of a method of bonding, (See paragraph [0010] & [0016], Bruss).
Bruss does not explicitly disclose using a method of bonding using rivets, a method of bonding using sawing, and a method of bonding using ultrasonic waves or heat lamination.
Shimizu discloses a method of manufacturing a membrane module that uses a method of bonding using rivets, a method of bonding using sawing, and a method of bonding using ultrasonic waves or heat lamination, (See column 7, lines 20-25, lines 36-58, Shimizu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Bruss by incorporating a method of bonding using rivets, a method of bonding using sawing, and a method of bonding using ultrasonic waves or heat lamination as in Shimizu in order to provide “substantial bonding strength between the filtering membrane and the corresponding membrane-supporting plate”, in which “bonding strength is reinforced by the effect of local fusion applied onto plural…fusible domains”, (See column 2, lines 33-39, Shimizu).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779